                                                          Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 1 of 16 Page ID #:1



                                                          1   CLARKSON LAW FIRM, P.C.
                                                              Ryan J. Clarkson (SBN 257074)
                                                          2
                                                              rclarkson@clarksonlawfirm.com
                                                          3   Shireen M. Clarkson (SBN 237882)
                                                              sclarkson@clarksonlawfirm.com
                                                          4
                                                              Matthew T. Theriault (SBN 244037)
                                                          5   mtheriault@clarksonlawfirm.com
                                                              Bahar Sodaify (SBN 289730)
                                                          6   bsodaify@clarksonlawfirm.com
                                                              9255 Sunset Blvd., Suite 804
                                                          7
                                                              Los Angeles, CA 90069
                                                          8   Tel: (213) 788-4050
                                                              Fax: (213) 788-4070
                                                          9
                                                              Attorneys for Plaintiff
                                                         10
                                                                                               UNITED STATES DISTRICT COURT
                                                         11
                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                         12
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         13   TOBY BROCK, individually and on                 Case No.
                                                              behalf of all others similarly situated,
                                                         14                                                   CLASS ACTION COMPLAINT
                                                                                        Plaintiff,
                                                         15                                                   1. VIOLATION OF CALIFORNIA
                                                                     vs.                                         CONSUMERS LEGAL REMEDIES
                                                         16                                                      ACT, CIVIL CODE SECTION
                                                              GNC HOLDINGS, INC., and DOES 1                     1750, et seq.
                                                         17   through 10, inclusive,
                                                                                                              2. VIOLATION OF CALIFORNIA
                                                         18                             Defendants.              FALSE ADVERTISING LAW,
                                                                                                                 BUSINESS & PROFESSIONS
                                                         19                                                      CODE SECTION 17500, et seq.
                                                         20                                                   3. VIOLATION OF CALIFORNIA
                                                                                                                 UNFAIR COMPETITION LAW,
                                                         21                                                      BUSINESS & PROFESSIONS
                                                                                                                 CODE SECTION 17200, et seq.
                                                         22

                                                         23                                                   DEMAND FOR JURY TRIAL
                                                         24

                                                         25            Plaintiff Toby Brock, individually and on behalf of all others similarly situated,
                                                         26   (“Plaintiff”) brings this class action complaint against GNC Holdings, Inc.,
                                                         27   (“Defendant” or “GNC”) and Does 1 through 10, inclusive (collectively referred to
                                                         28   herein as “Defendants”) and alleges as follows:

                                                                                                   CLASS ACTION COMPLAINT
                                                              Error! Unknown document property name.
                                Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 2 of 16 Page ID #:2




                                1                                        SUMMARY OF THE ACTION
                                2              1.     GNC’s Vitamin E Skin Oil (the “Product”) is not Vitamin E oil: It is
                                3    mostly a vegetable oil used for cooking called Safflower oil masquerading as
                                4    Vitamin E oil. Safflower oil does not deliver the cosmetic benefits of Vitamin E oil.
                                5    GNC’s false and deceptive Vitamin E skin oil label misleads and shortchanges
                                6    consumers and creates a competitive advantage over other competitors, large and
                                7    small, who play by the rules. Reasonable consumers do not expect mostly safflower
                                8    oil in a Product labeled and advertised as Vitamin E skin oil. A true and correct
                                9    representation of the Product’s front label is set forth below.
                               10

                               11
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12
  Los Angeles, CA 90069




                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25              2.     Some of GNC’s competitors manufacture and sell vitamin E oil products
                               26    similar to the Product, but accurately label them as a “blend.” For example, Trader
                               27    Joe’s sells a Vitamin E oil product comprised mostly of soybean oil and labels it as
                               28    “Vitamin E Oil Blend.” Defendant could easily modify its label to truthfully label it
                                                                                   1
                                                                         CLASS ACTION
                                    Error! Unknown document property name.          1 COMPLAINT
                                Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 3 of 16 Page ID #:3




                                1    as a blend and dispel consumer confusion but refuses to do so. A true and correct
                                2    representation of the Trader Joe’s product is set forth below.
                                3

                                4

                                5

                                6

                                7

                                8

                                9

                               10

                               11
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12
  Los Angeles, CA 90069




                               13

                               14

                               15

                               16

                               17                                               PARTIES
                               18            3.       Plaintiff is, and at all times relevant hereto was, a citizen of California
                               19    residing in the county of Los Angeles. Plaintiff purchased the Product at a GNC in
                               20    Los Angeles, California in Summer 2019 for approximately $12. In making her
                               21    purchase, Plaintiff relied upon Defendant’s labeling and advertising claims,
                               22    including “Vitamin E Skin Oil” prominently labeled in large capital lettering front
                               23    and center on the front of the bottle. This claim was prepared and approved by
                               24    Defendants and their agents and disseminated statewide and nationwide, as well as
                               25    designed to encourage consumers to purchase the Product. If Plaintiff had known
                               26    that the Product was in fact primarily comprised of safflower oil rather than
                               27    Vitamin E oil, she would not have purchased the Product. Plaintiff would purchase
                               28    the Product again in the future if she could be sure that the Product was primarily or
                                                                                      2
                                                                         CLASS ACTION
                                    Error! Unknown document property name.          2 COMPLAINT
                                Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 4 of 16 Page ID #:4




                                1    exclusively Vitamin E oil or if GNC dispelled any confusion that the Product does
                                2    not contain primarily or exclusively Vitamin E oil on its labeling, packaging, and
                                3    advertising of the Product.
                                4              4.     GNC is a corporation headquartered in Pittsburgh, Pennsylvania. GNC
                                5    maintains its principal business office at 300 6th Avenue, Pittsburgh, Pennsylvania
                                6    15222. GNC directly and through its agents, has substantial contacts with and
                                7    receives substantial benefits and income from and through the State of California.
                                8    GNC is the one of the owners, manufacturers, and distributors of the Product, and is
                                9    one of the companies that created and/or authorized the false, misleading, and
                               10    deceptive packaging for the Product.
                               11              5.     The true names and capacities, whether individual, corporate, associate,
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    or otherwise of certain manufacturers, distributors, and/or their alter egos sued herein
  Los Angeles, CA 90069




                               13    as DOES 1 through 10 inclusive are presently unknown to Plaintiff who therefore
                               14    sues these individuals and/or entities by fictitious names. Plaintiff will seek leave of
                               15    this Court to amend the Complaint to show their true names and capacities when the
                               16    same have been ascertained. Plaintiff is informed and believes and based thereon
                               17    alleges that DOES 1 through 10 were authorized to do and did business in Los
                               18    Angeles County. Plaintiff is further informed and believes and based thereon alleges
                               19    that DOES 1 through 10 were and/or are, in some manner or way, responsible for
                               20    and liable to Plaintiff for the events, happenings, and unlawful and deceptive conduct
                               21    hereinafter set forth below.
                               22                                            JURISDICTION AND VENUE
                               23              6.     This Court has subject matter jurisdiction of this action pursuant to 28
                               24    U.S.C. Section 1332 of the Class Action Fairness Act of 2005 because: (i) there are
                               25    100 or more class members, (ii) there is an aggregate amount in controversy
                               26    exceeding $5,000,000, exclusive of interest and costs, and (iii) there is minimal
                               27    diversity because at least one Plaintiff and Defendant are citizens of different
                               28
                                                                                       3
                                                                         CLASS ACTION
                                    Error! Unknown document property name.          3 COMPLAINT
                                Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 5 of 16 Page ID #:5




                                1       states. This Court has supplemental jurisdiction over any state law claims pursuant
                                2       to 28 U.S.C. Section 1367.
                                3             7.    Pursuant to 28 U.S.C. Section 1391, this Court is the proper venue for
                                4       this action because a substantial part of the events, omissions, and acts giving rise
                                5       to the claims herein occurred in this District: Plaintiff is a citizen of California who
                                6       resides in this District; Defendant made the challenged false representations to
                                7       Plaintiff in this District; Plaintiff purchased the Product in this District; and
                                8       Plaintiff used the Product within this District. Moreover, Defendant receives
                                9       substantial compensation from sales in this District, and Defendant made numerous
                               10       misrepresentations which had a substantial effect in this District involving its
                               11       labeling and advertising representations.
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12             8.    Defendant is subject to personal jurisdiction in California based upon
  Los Angeles, CA 90069




                               13       sufficient minimum contacts which exist between Defendant and California.
                               14       Defendant is authorized to do and is doing business in California.
                               15                                  FACTUAL ALLEGATIONS
                               16             9.    Defendants prominently display “Vitamin E Skin Oil” front and center on
                               17       each bottle of the Product. The “Vitamin E” label claim is written in the largest font,
                               18       in capital lettering, on the front of each and every bottle. Safflower oil is starkly
                               19       omitted from the front label of the packaging despite being the primary oil.
                               20       Defendant tellingly does not label the Product “Safflower skin oil.”
                               21             10. The net impression of Defendant’s labeling and advertising is that the
                               22       Product is made exclusively or primarily of vitamin E oil. In actuality and
                               23       unbeknownst to consumers, the Product is comprised primarily of safflower oil.
                               24             11.    “Vitamin E” is the collective name for a group of fat-soluble compounds
                               25       with distinctive antioxidant activities.1 Vitamin E, also known as “D-Alpha-
                               26
                                    1
                                      U.S. DEP’T OF HEALTH AND HUMAN SERVICES, THE NAT’L INSTITUTES OF HEALTH
                               27   OFFICE OF DIETARY SUPPLEMENTS, Vitamin E,
                                    https://ods.od.nih.gov/factsheets/VitaminE-HealthProfessional/#en1 (Nov. 3, 2016)
                               28   (citing Maurice E. Shils et al., MODERN NUTRITION IN HEALTH AND DISEASE 396-411
                                    (10th ed. 2006)).                                4
                                    Error! Unknown document property name.CLASS ACTION
                                                                                     4 COMPLAINT
                                Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 6 of 16 Page ID #:6




                                1       Tocopherol,” is the most important lipid soluble antioxidant.2 The National Institutes
                                2       of Health Office of Dietary Supplements explains that Vitamin E is an antioxidant
                                3       that helps protect cells from damage caused by free radicals, a reactive oxygen
                                4       species formed when the body converts food to energy.3 Additionally, damaged cells
                                5       caused by radicals may contribute to cardiovascular disease and cancer.4 People can
                                6       be exposed to free radicals from environmental exposures such as pollution and
                                7       ultraviolent radiation.5 Moreover, Vitamin E oil blocks the free radicals from the
                                8       human body which also play a major role in the aging process. Vitamin E oil is a
                                9       powerful fat soluble antioxidant that can help rejuvenate human skin and overall
                               10       health. Safflower oil does not possess the same qualities as Vitamin E oil.
                               11             12. Plaintiff and other consumers purchased the Product to obtain the
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12       benefits and qualities of Vitamin E, not of other oils like safflower oil.
  Los Angeles, CA 90069




                               13             13. Plaintiff and the Class made their purchasing decisions in reliance upon
                               14       Defendants’ advertised claims that that Product was exclusively or primarily Vitamin
                               15       E skin oil.
                               16             14. Plaintiff purchased GNC Vitamin E skin oil from a GNC in Los Angeles
                               17       in Summer 2019. Plaintiff paid approximately $12.00 for the Product.
                               18             15. Plaintiff reasonably and detrimentally relied upon the Product’s front
                               19       label indicating that the Product was exclusively or primarily “Vitamin E” skin oil.
                               20             16. Plaintiff would not have purchased the Product had she known the
                               21       Product was primarily safflower skin oil. Plaintiff would purchase the Product again
                               22       in the future if she could be sure that the Product was primarily or exclusively
                               23       Vitamin E oil or if GNC dispelled any confusion that the Product does not contain
                               24

                               25   2
                                      See Lester Packer et al., Molecular Mechanisms of Protective Effects of Vitamin E
                                    in Atherosclerosis, THE JOURNAL OF NUTRITION (April 16, 2000)
                               26   http://jn.nutrition.org/content/131/2/369S.full.pdf.
                                    3
                                      Supra U.S. DEP’T OF HEALTH AND HUMAN SERVICES.
                               27   4
                                      Supra U.S. DEP’T OF HEALTH AND HUMAN SERVICES (citing Hans Verhagen et al.,
                                    The State of Antioxidant Affairs, NUTRITION TODAY, November/December 2006, Vol.
                               28   41, Issue 6 at 244-50).
                                    5
                                      Supra U.S. DEP’T OF HEALTH AND HUMAN5 SERVICES.
                                    Error! Unknown document property name.CLASS ACTION
                                                                                     5 COMPLAINT
                                Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 7 of 16 Page ID #:7




                                1    primarily or exclusively Vitamin E oil on its labeling, packaging, and advertising of
                                2    the Product.
                                3              17. Defendants’ conduct threatens California consumers by using deceptive
                                4    and misleading labels. Defendants’ conduct also threatens other companies, large
                                5    and small, who “play by the rules.” Defendants’ conduct stifles competition and has
                                6    a negative impact on the marketplace, and reduces consumer choice.
                                7              18. There is no practical reason for the false or misleading labeling and
                                8    advertising of the Product, other than to mislead consumers as to the actual
                                9    ingredients of the Product being purchased by consumers while simultaneously
                               10    providing Defendants with a financial windfall as a result of money saved from
                               11    lower supply costs.
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12              19. Plaintiff makes the allegations herein upon personal knowledge as to
  Los Angeles, CA 90069




                               13    herself and her own acts and experiences, and as to all other matters, upon
                               14    information and belief, including investigation conducted by her attorneys.
                               15                                            CLASS ALLEGATIONS
                               16              20. Plaintiff brings this action on her own behalf and on behalf of all other
                               17    persons similarly situated. The Class which Plaintiff seeks to represent comprises:
                               18              All persons who purchased the Product in the United States or,
                                               alternatively, the State of California, for personal use and not for
                               19              resale during the time period of four years prior to the filing of the
                                               complaint through the present.
                               20

                               21   Said definition may be further defined or amended by additional pleadings,
                               22   evidentiary hearings, a class certification hearing, and orders of this Court.
                               23              21. There is a well-defined community of interest in the questions of law
                               24    and fact involved affecting the parties to be represented. The questions of law and
                               25    fact common to the Class predominate over questions which may affect individual
                               26    Class members. Common questions of law and fact include, but are not limited to,
                               27    the following:
                               28              ///
                                                                                     6
                                                                         CLASS ACTION
                                    Error! Unknown document property name.          6 COMPLAINT
                                Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 8 of 16 Page ID #:8




                                1                     a.       Whether Defendants’ conduct constitutes an unfair method of
                                2   competition, or unfair or deceptive act or practice, in violation of Civil Code section
                                3   1750, et seq.;
                                4                     b.       Whether Defendants used deceptive representations in connection
                                5   with the sale of the Product in violation of Civil Code section 1750, et seq.;
                                6                     c.       Whether Defendants represented the Product has characteristics or
                                7   quantities that it does not have in violation of Civil Code section 1750, et seq.;
                                8                     d.       Whether Defendants advertised the Product with intent not to sell it
                                9   as advertised in violation of Civil Code section 1750, et seq.;
                               10                     e.       Whether Defendants’ labeling and advertising of the Product is
                               11   untrue or misleading in violation of Business and Professions Code section 17500, et
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12   seq.;
  Los Angeles, CA 90069




                               13                     f.       Whether Defendants knew or by the exercise of reasonable care
                               14   should have known their labeling and advertising was and is untrue or misleading in
                               15   violation of Business and Professions Code section 17500, et seq.;
                               16                     g.       Whether Defendants’ conduct is an unfair business practice within
                               17   the meaning of Business and Professions Code section 17200, et seq.;
                               18                     h.       Whether Defendants’ conduct is a fraudulent business practice
                               19   within the meaning of Business and Professions Code section 17200, et seq.;
                               20                     i.       Whether Defendants’ conduct is an unlawful business practice
                               21   within the meaning of Business and Professions Code section 17200, et seq.;
                               22                     j.       Whether Plaintiff and the Class paid more money for the Product
                               23   than they actually received; and
                               24                     k.       How much money Plaintiff and the Class paid for the Product than
                               25   they actually received.
                               26              22. Plaintiff’s claims are typical of the claims of the Class, and Plaintiff will
                               27    fairly and adequately represent and protect the interests of the Class. Plaintiff has
                               28
                                                                                      7
                                                                         CLASS ACTION
                                    Error! Unknown document property name.          7 COMPLAINT
                                Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 9 of 16 Page ID #:9




                                1    retained competent and experienced counsel in class action and other complex
                                2    litigation.
                                3              23. Plaintiff and the Class have suffered injury in fact and have lost money as
                                4    a result of Defendants’ false representations and material omissions. Plaintiff
                                5    purchased the Product under the false belief that the Product contained exclusively or
                                6    primarily Vitamin E skin oil. Plaintiff relied upon Defendants’ packaging and would
                                7    not have purchased the Product if she had known that the Product did not comprise
                                8    exclusively or primarily of Vitamin E skin oil as advertised, and that the Product was
                                9    actually comprised primarily of Safflower oil.
                               10              24. A class action is superior to other available methods for fair and efficient
                               11    adjudication of this controversy. The expense and burden of individual litigation
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    would make it impracticable or impossible for the Class to prosecute their claims
  Los Angeles, CA 90069




                               13    individually.
                               14              25. The trial and litigation of Plaintiff’s claims are manageable. Individual
                               15    litigation of the legal and factual issues raised by Defendants’ conduct would
                               16    increase delay and expense to all parties and the court system. The class action
                               17    device presents far fewer management difficulties and provides the benefits of a
                               18    single, uniform adjudication, economies of scale, and comprehensive supervision by
                               19    a single court.
                               20              26. Defendants have acted on grounds generally applicable to the entire
                               21    Class, thereby making final injunctive relief and/or corresponding declaratory relief
                               22    appropriate with respect to the Class as a whole. The prosecution of separate actions
                               23    by individual Class members would create the risk of inconsistent or varying
                               24    adjudications with respect to individual Class members that would establish
                               25    incompatible standards of conduct for Defendant.
                               26              27. Absent a class action, Defendants will likely retain the benefits of their
                               27    wrongdoing. Because of the small size of the individual Class members’ claims,
                               28    few, if any, Class members could afford to seek legal redress for the wrongs
                                                                                   8
                                                                         CLASS ACTION
                                    Error! Unknown document property name.          8 COMPLAINT
                               Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 10 of 16 Page ID #:10




                                1    complained of herein. Absent a representative action, the Class will continue to
                                2    suffer losses and Defendants will be allowed to continue these violations of law and
                                3    to retain the proceeds of their ill-gotten gains.
                                4                                                COUNT ONE
                                5                     Violation of California Consumers Legal Remedies Act,
                                6                                California Civil Code Section 1750, et seq.
                                7                                     (By Plaintiff against all Defendants)
                                8              28. Plaintiff repeats and realleges all allegations of the previous paragraphs,
                                9    and incorporates the same as if set forth herein at length.
                               10              29. Plaintiff brings this cause of action pursuant to Civil Code section 1750,
                               11    et seq., the Consumers Legal Remedies Act (“CLRA”), on her own behalf and on
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    behalf of all other persons similarly situated. Plaintiff seeks to represent a Class
  Los Angeles, CA 90069




                               13    consisting of “All persons who purchased the Product in the United States or,
                               14    alternatively, the State of California, for personal use and not for resale during the
                               15    time period of four years prior to the filing of the complaint through the present.”
                               16    Excluded from the Class are Defendants’ officers, directors, and employees, and
                               17    any individual who received remuneration from Defendants in connection with that
                               18    individual’s use or endorsement of the Product.
                               19              30. The Class consists of thousands of persons, the joinder of whom is
                               20    impracticable.
                               21              31. There are questions of law and fact common to the Class, which
                               22    questions are substantially similar and predominate over questions affecting the
                               23    individual Class members, as set forth herein.
                               24              32. The CLRA prohibits certain “unfair methods of competition and unfair
                               25    or deceptive acts or practices” in connection with a sale of goods.
                               26              33. The practices described herein, specifically Defendants’ packaging,
                               27    advertising, and sale of the Product, were intended to result and did result in the sale
                               28    of the Product to the consuming public and violated and continue to violate the
                                                                                        9
                                                                         CLASS ACTION
                                    Error! Unknown document property name.          9 COMPLAINT
                               Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 11 of 16 Page ID #:11




                                1    CLRA by (1) using deceptive representations in connection with the Product; and
                                2    (2) advertising and packaging the Product with intent not to sell them as advertised.
                                3              34. Defendants fraudulently deceived Plaintiff and the Class by
                                4    misrepresenting the Product as having characteristics which it does not have, e.g.,
                                5    advertising the Product in such a way to represent it as containing primarily or
                                6    exclusively Vitamin E skin oil when it contains primarily Safflower oil. In doing so,
                                7    Defendants misrepresented and concealed material facts from Plaintiff and the
                                8    Class. Said misrepresentations and concealment were done with the intention of
                                9    deceiving Plaintiff and the Class and depriving them of their legal rights and
                               10    money.
                               11              35. Defendants fraudulently deceived Plaintiff and the Class by labeling and
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    advertising the Product with intent not to sell as advertised. Specifically,
  Los Angeles, CA 90069




                               13    Defendants intentionally labeled and misrepresented the Product as being primarily
                               14    or exclusively Vitamin E skin oil, and deliberately omitted any mention of
                               15    Safflower oil despite that the Product consists primarily of Safflower oil. In doing
                               16    so, Defendants intentionally misrepresented and concealed material facts from
                               17    Plaintiff and the Class. Said misrepresentations and concealment were done with the
                               18    intention of deceiving Plaintiff and the Class and depriving them of their legal
                               19    rights and money.
                               20              36. Defendants knew or should have known, through the exercise of
                               21    reasonable care, that the Product’s labeling and advertising were misleading.
                               22              37. Defendants’ actions as described herein were done with conscious
                               23    disregard of Plaintiff’s rights, and Defendants were wanton and malicious in their
                               24    concealment of the same.
                               25              38. Defendants’ labeling and advertising of the Product was a material factor
                               26    in Plaintiff’s and the Class’s decisions to purchase the Product. Based on
                               27    Defendant’s labeling and advertising of the Product, Plaintiff and the Class
                               28    reasonably believed that they were purchasing a bottle that contained exclusively or
                                                                                    10
                                                                         CLASS ACTION
                                    Error! Unknown document property name.          10 COMPLAINT
                               Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 12 of 16 Page ID #:12




                                1    primarily Vitamin E skin oil instead of the Product containing primarily Safflower
                                2    oil. Had they known the truth of the matter, Plaintiff and the Class would not have
                                3    purchased the Product.
                                4              39. Plaintiff and the Class have suffered injury in fact and have lost money
                                5    as a result of Defendants’ unfair, unlawful, and fraudulent conduct. Specifically,
                                6    Plaintiff paid for a bottle of oil that was different from what she was reasonably
                                7    expecting to receive when she decided to make her purchase. Plaintiff would not
                                8    have purchased the Product had she known the Product contained primarily
                                9    Safflower oil.
                               10              40. Defendants’ false and misleading labeling and advertising should be
                               11    enjoined due to its false, misleading, and/or deceptive nature.
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12              41. By letter dated June 17, 2019, Plaintiff advised Defendants of their false
  Los Angeles, CA 90069




                               13    and misleading claims pursuant to California Civil Code Section 1782(a).
                               14              42. Pursuant to Section 1780(a) of the Act, Plaintiff seeks injunctive relief
                               15    in the form of an order enjoining the above-described wrongful acts and practices of
                               16    Defendant, including, but not limited to, an order enjoining Defendant from
                               17    continuing to make the label and advertising claims challenged herein.
                               18              43. Plaintiff shall be irreparably harmed if such an order is not granted.
                               19                                               COUNT TWO
                               20                            Violation of California False Advertising Law,
                               21                         Business & Professions Code Section 17500, et seq.
                               22                                     (By Plaintiff against all Defendants)
                               23              44. Plaintiff repeats and realleges the allegations set forth in the preceding
                               24    paragraphs, and incorporates the same as if set forth herein at length.
                               25              45. Plaintiff brings this cause of action pursuant to Business and Professions
                               26    Code section 17500, et seq., on her own behalf and on behalf of all other persons
                               27    similarly situated. Plaintiff seeks to represent a Class consisting of “All persons
                               28    who purchased the Product in the United States or, alternatively, the State of
                                                                                       11
                                                                         CLASS ACTION
                                    Error! Unknown document property name.          11 COMPLAINT
                               Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 13 of 16 Page ID #:13




                                1    California, for personal use and not for resale during the time period of four years
                                2    prior to the filing of the complaint through the present.” Excluded from the Class
                                3    are Defendants’ officers, directors, and employees, and any individual who received
                                4    remuneration from Defendants in connection with that individual’s use or
                                5    endorsement of the Product.
                                6              46. California’s False Advertising Law, California Business and Professions
                                7    Code section 17500, et seq., makes it “unlawful for any person to make or
                                8    disseminate or cause to be made or disseminated before the public in this state, in
                                9    any advertising device or in any other manner or means whatever, including over
                               10    the Internet, any statement, concerning personal property or services, professional
                               11    or otherwise, or performance or disposition thereof, which is untrue or misleading
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    and which is known, or which by the exercise of reasonable care should be known,
  Los Angeles, CA 90069




                               13    to be untrue or misleading.”
                               14              47. Defendants knowingly spread misleading claims regarding the Product
                               15    as a means to mislead the public about the amount of said ingredient in the Product.
                               16              48. Defendants controlled the labeling, packaging, production and
                               17    advertising of the Product. They knew or should have known, through the exercise
                               18    of reasonable care that their representations and omissions about the ingredients of
                               19    the Product was untrue, deceptive and misleading.
                               20              49. Defendants’ action of displaying misleading claims and omissions about
                               21    the ingredients of the Product in prominent type face on each Product front label is
                               22    likely to deceive the general public.
                               23              50. Defendants’ actions in violation of Section 17500 were false and
                               24    misleading such that the general public is and was likely to be deceived.
                               25              51. Pursuant to Business and Professions Code section 17535, Plaintiff and
                               26    the Class seek an order of this Court enjoining Defendants from continuing to
                               27    engage, use, or employ their practice of falsely advertising that the Product is
                               28    simply “Vitamin E skin oil” and deliberately omitting that the Product contains
                                                                                    12
                                                                         CLASS ACTION
                                    Error! Unknown document property name.          12 COMPLAINT
                               Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 14 of 16 Page ID #:14




                                1    primarily Safflower oil.
                                2              52. Plaintiff and the Class have suffered injury in fact and have lost money
                                3    as a result of Defendants’ false representations. Plaintiff purchased the Product in
                                4    reliance upon the claims and omissions by Defendants that the Product is primarily
                                5    or exclusively Vitamin E skin oil as represented by Defendants’ labeling and
                                6    advertising. Plaintiff would not have purchased the Product if she had known that
                                7    the claims and advertising as described herein were false and misleading.
                                8                                              COUNT THREE
                                9                           Violation of California Unfair Competition Law,
                               10                         Business & Professions Code Section 17200, et seq.
                               11                                     (By Plaintiff against all Defendants)
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12              53. Plaintiff repeats and realleges the allegations set forth above, and
  Los Angeles, CA 90069




                               13    incorporate the same as if set forth herein at length.
                               14             54. Plaintiff brings this cause of action pursuant to Business and Professions
                               15    Code section 17200, et seq., on her own behalf and on behalf of all other persons
                               16    similarly situated. Plaintiff seeks to represent a Class consisting of “All persons
                               17    who purchased the Product in the United States or, alternatively, the State of
                               18    California, for personal use and not for resale during the time period of four years
                               19    prior to the filing of the complaint through the present.” Excluded from the Class
                               20    are Defendants’ officers, directors, and employees, and any individual who received
                               21    remuneration from Defendants in connection with that individual’s use or
                               22    endorsement of the Product.
                               23             55. In the advertising of the Product, Defendants make false and misleading
                               24    statements regarding the ingredients of the Product, as alleged in the preceding
                               25    paragraphs.
                               26             56. Defendants’ advertising claims and omissions about the Product, as
                               27    alleged in the preceding paragraphs, are false, deceptive, misleading and
                               28    unreasonable.
                                                                                       13
                                                                         CLASS ACTION
                                    Error! Unknown document property name.          13 COMPLAINT
                               Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 15 of 16 Page ID #:15




                                1             57. Defendants are aware that the claims (and omissions) they make about
                                2    the Product are false, deceptive, misleading and unreasonable.
                                3             58. As alleged in the preceding paragraphs, the misrepresentations by
                                4    Defendants of the material facts detailed above constitutes an unfair and fraudulent
                                5    business practice within the meaning of California Business & Professions Code
                                6    Section 17200.
                                7             59. In addition, Defendants’ use of various forms of advertising media to
                                8    advertise, call attention to, or give publicity to the sale of goods or merchandise that
                                9    are not as represented in any manner constitutes unfair competition, unfair,
                               10    deceptive, untrue or misleading advertising, and an unlawful business practice
                               11    within the meaning of Business & Professions Code Sections 17200 and 17531,
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12    which advertisements have deceived and are likely to deceive the consuming public,
  Los Angeles, CA 90069




                               13    in violation of Business & Professions Code section 17500.
                               14             60. There were reasonably available alternatives to further Defendants’
                               15    legitimate business interests, other than the conduct described herein.
                               16             61. All of the conduct alleged herein occurs and continues to occur in
                               17    Defendants’ business. Defendants’ wrongful conduct is part of a pattern or
                               18    generalized course of conduct repeated on thousands of occasions daily.
                               19             62. Pursuant to Business & Professions Code Sections 17203 and 17535,
                               20    Plaintiff and the members of the Class seek an order of this Court enjoining
                               21    Defendants from continuing to engage, use, or employ their practice of advertising
                               22    the sale and use of the Product.
                               23             63. Plaintiff and the Class have suffered injury in fact and have lost money
                               24    as a result of Defendants’ false representations. Indeed, Plaintiff purchased the
                               25    Product in reliance of the claims by Defendants that the Product was capable of the
                               26    representations made in Defendants’ packaging and advertising. Plaintiff would not
                               27    have purchased the Product if she had known that the claims and advertising as
                               28    described herein were false.
                                                                                    14
                                                                         CLASS ACTION
                                    Error! Unknown document property name.          14 COMPLAINT
                               Case 2:20-cv-00785-DSF-JC Document 1 Filed 01/24/20 Page 16 of 16 Page ID #:16




                                1                                            PRAYER FOR RELIEF
                                2            WHEREFORE, Plaintiff, individually and on behalf of all others similarly
                                3   situated, prays for judgment and relief on all Causes of Action as follows:
                                4                     A.       An order enjoining GNC from continuing to label and advertise
                                5                              the Product as challenged herein;
                                6                     B.       Reasonable attorneys’ fees; and
                                7                     C.       Costs of this suit.
                                8                                            JURY TRIAL DEMANDED
                                9            Plaintiff demands a jury trial on all triable issues.
                               10

                               11   DATED: January 24, 2020                               CLARKSON LAW FIRM, P.C.
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               12
  Los Angeles, CA 90069




                               13                                                       _/s/ Ryan J. Clarkson__________
                                                                                       Ryan J. Clarkson, Esq.
                               14                                                      Shireen M. Clarkson, Esq.
                               15                                                      Matthew T. Theriault, Esq.
                                                                                       Bahar Sodaify, Esq.
                               16

                               17                                                      Attorneys for Plaintiff

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                                     15
                                                                         CLASS ACTION
                                    Error! Unknown document property name.          15 COMPLAINT
